            Case 3:19-bk-30635                        Doc 5          Filed 03/04/19 Entered 03/04/19 16:03:20    Desc Main
                                                                     Document      Page 1 of 1




                                                               United States Bankruptcy Court
                                                                      Southern District of Ohio
 In re      Tiffany A. Davidson                                                                   Case No.
                                                                                  Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: March 4, 2019                                                   /s/ Tiffany A. Davidson
                                                                       Tiffany A. Davidson
                                                                       Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
